DETAILED ACTION
	This Office Action is in reply to Applicant’s Request for Continued Examination for application number 16/064,343. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Mar 1, 2021 has been entered.
 

Status of Claims
Claim(s) 1-2, 4-12 and 14-19 is/are currently pending and has/have been examined.
Claim(s) 3 has/have been cancelled. 


Response to Amendment 
	The Amendment filed on Mar 1, 2021 has been entered. Applicant’s Remarks filed on Mar 1, 2021 have been considered as follows.
Based on the Amendments to the Claims, and Page(s) 6-10 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.


Claim Objections
Claim(s) 1 and 14 is/are objected to because of the following informalities:  
Claim 1 and 14, the equations are missing a division symbol that describes that (amount of radioactivity in solution at t) is divided by (total initial amount of radioactivity in the gel).
Appropriate correction is required.


Claim Interpretation
Claim(s) 14 in the instant application is/are interpreted as having contingent limitations in the recitation of “if the bioavailability…”. Thus, for the purpose of prior art rejections, prior art will be considered as reading on the claims if it meets at least one of the contingent limitations (including what occurs when the conditions are not met).
Claim(s) 1 in the instant application is/are interpreted as having contingent limitations in the recitation of “wherein, when the radioelement is soluble…, or when the radioelement is insoluble…”. Thus, for the purpose of prior art rejections, prior art will be considered as reading on the claims if it meets at least one of the contingent limitations (including what occurs when the conditions are not met).
Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-2, 4-12 and 16-19  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding Claim 1, the recitation “wherein, when the radioelement is soluble or moderately soluble, a solution containing the radioelement is taken up in a gel solution to which at least one compound having colloidal properties is added, or when the radioelement is insoluble or scarcely soluble, the radioelement is added in the form of a suspension to a gel solution containing at least one compound having colloidal properties” is unclear. It is unclear what Applicant is intending to describe with the recitation. Specifically, it is unclear where the difference in approach towards either a soluble or insoluble radionuclide lies. Is the difference in methodology simply the manner in which the radioelement is present in the gel solution (i.e. dissolved for a soluble radioelement vs. in suspension for an insoluble radioelement)? Further, it is unclear what difference is described by the recitation “take up in a gel solution” versus “added… to a gel solution”.  In the interest of compact prosecution, the claims will be interpreted as describing the manner in which the radioelement is present in the gel solution (i.e. dissolved for a soluble radioelement vs. in suspension for an insoluble radioelement) and as further describing that the radioelement is mixed with the gel solution. 

	Claim(s) 2, 4-12 and 16-19 are rejected by virtue of dependency on Claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-6, 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azab et al (WO 2015/149070, where US 2017/0209606 is used as the corresponding document, already of record) in view of Cusnir et al (Speciation and Bioavailability Measurements of Environmental Plutonium Using Diffusion in Thin Films, Journal of Visualized Experiments, 105, 2015, already of record) and in further view of Khokhryakov et al (Classification of alpha-active workplace aerosols based on coefficient of transportability as measured by the dialysis method, Journal of Radioanalytical and Nuclear Chemistry, 1998, Vol 234, Nos 1-2, pages 209-212, already of record) and in further view of Braun et al (Preliminary investigation of PAGAT polymer gel radionuclide dosimetry of Tc99m, Journal of Physics: Conference Series, 2009, 164, 5 pages, see attached document).

	Regarding Claim 1, Azab teaches a method for predicting the bioavailability of a molecule (see Azab: [0042]-[0049]) in a living animal body, comprising the steps of:
preparing a gel in which said molecule is uniformly distributed (see Azab: “Alb-FITC, FITC, and CV were loaded in alginate solution either by being dropped into calcium chloride to make microparticles or by being included directly into the chitosan hydrogel”, [0049]), 
placing the gel prepared at said step (a) in contact with a solution, then placing the whole under agitation (see Azab: “hydrogels were included in PBS (pH 7.4) at 4.degree. C. and were kept shaking at dark for 42 days”, [0049])
and measuring, at a time t, the amount of said molecule in said solution (see Azab: “Measurements were made in triplicate for each group, which are defined in Table 1. Different time points were measured to analyze short and long-term release”, [0049]), said measurement allowing prediction of the bioavailability of said molecule in a living animal body (see Azab: “small molecules such as chemotherapeutics and radiosensitizers may be released from the radioactive hydrogel to surrounding tissues in conjunction with the radiotherapy delivered from the radioactive hydrogels”, [0042]; “To determine the release of large molecules from the hydrogels, the following experiment was conducted”, [0049]),
Azab teaches modelling the release of a radioisotope by using dyes and dye-conjugated proteins (see Azab: [0042]-[0049]; [0053]). 
Azab does not teach specifically teach the molecule being a radioelement, the method being used to model bioavailability and/or release after contamination with said radioelement, nor the gel and surrounding solution mimicking a contamination site. 
However, Cusnir teaches the analogous art of a gel thin film diffusion apparatus for laboratory experiments with plutonium to simulate the environmental behavior of plutonium in model solutions (see Cusnir: Abstract). Cusnir teaches that bioavailability measurements can be taken using diffusive thin film gradients, a technique in which a gel submerged in a solution is used to model diffusion through a gel (i.e. diffusion into the gel and release from said gel) of a contaminant, such as plutonium, where the gel and the solution are chosen to model (i.e. mimic) the natural environmental challenges and/or interactions (see Cusnir: Page 1 of 11, final paragraph, to Page 2 of 11, fourth paragraph; “used a diffusion cell to investigate the mobility of Pu(IV) and Pu(V) species and their interactions with NOM in laboratory conditions”, Page 2 of 11, fourth paragraph). Thus, Cusnir teaches that radioelements, such as plutonium, can be analyzed to determine bioavailability and/or release with gels and solutions that mimic the natural environment in which they are present, such as a site that is contaminated by a radioelement. Thus, it follows that the gel and solutions could be modified to correspond to any contamination site of interest, including a living animal body, and to predict the bioavailability corresponding to any contamination source.
It would have been obvious to one skilled in the art before the filing date of the invention to modify the molecule being analyzed of the method of Azab to be a radioelement such as the plutonium as taught by Cusnir, further adjusting the experimental gel and solutions to model the desired contamination, such as one present in a living body, as suggested by Cusnir, because Cusnir teaches that bioavailability measurements can be taken using a technique in which a gel submerged in a solution is used to model diffusion into the gel and/or release from a gel of a contaminant, such as plutonium, where the gel and the solution are chosen to model (i.e. mimic) the natural environmental challenges and/or interactions (see Cusnir: Page 1 of 11, final paragraph, to Page 2 of 11, fourth paragraph; “used a diffusion cell to investigate the mobility of Pu(IV) and Pu(V) species and their interactions with NOM in laboratory conditions”, Page 2 of 11, fourth paragraph).

Modified Azab does not teach determining the bioavailability of a radioelement based on the claimed formula, where the bioavailability of a radioelement at any time equals the radioactivity in the surrounding solution at a specific time divided by the total radioactivity in the gel. 
However, Khokhryakov teaches the analogous art of dissolution studies of plutonium or uranium aerosol samples in filters (see Khokhryakov: Abstract). Khokhryakov further teaches that dissolution rates can be expressed as a percentage of the plutonium dissolved from the total initial content of plutonium per unit of time (i.e. that the bioavailability at any time can be expressed as the amount dissolved divided by the total amount of contaminant) (see Khokhryakov: Page 209, right column, final paragraph, final sentence). This would have resulted in the expected advantage of being able to describe the dissolution and/or bioavailability of the contaminant as a function of time, where measures per unit of time are known to be commonplace in the art, ultimately allowing the prediction of the bioavailability at any desired time point. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the calculations of the method of modified Azab to represent the amount dissolved as a percentage of the dissolved contaminant per unit of time as described by Khokhryakow (see Khokhryakov: Page 209, right column, final paragraph, final sentence), because this would have resulted in the expected advantage of being able to describe the dissolution and/or bioavailability of the contaminant as a function of time, where measures per unit of time are known to be commonplace in the art, ultimately allowing the prediction of the bioavailability of the measured contaminant at any desired time point.

Modified Azab teaches the gel, the gel being made of a compound having colloidal particles and the radioelement (see above).
Modified Azab does not teach “wherein, when the radioelement is soluble or moderately soluble, a solution containing the radioelement is taken up in a gel solution to which at least one compound having colloidal properties is added, or when the radioelement is insoluble or scarcely soluble, the radioelement is added in the form of a suspension to a gel solution containing at least one compound having colloidal properties”, as per the 112(b) interpretation. 
However, Braun teaches art analogous to the field of measurement of release of radioactive elements from gels, particularly dosimetry of PAGAT gels (see Braun: Abstract). Braun teaches that during the preparation of gels, gels are added to a solution containing the radioelement (describes that the radioelement was soluble), Tc-99m in this case, so that the radioelement mixes evenly with the gel as it is incorporated (the examiner is of the opinion that this describes the radioelement being ‘taken up’ by the gel solution that is already prepared) (see Braun: Page 2, final paragraph to Page 3, first partial paragraph).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the preparation method of the gel of modified Azab to include a step in which the soluble radioelement is incorporated (i.e. taken up) into a gel solution as described in Braun, because Braun teaches that this allows the radioelement to mix evenly with the gel solution (see Braun: Page 2, final paragraph to Page 3, first partial paragraph). Further, “when the radioelement is insoluble or scarcely soluble, the radioelement is added in the form of a suspension to a gel solution containing at least one compound having colloidal properties” does not necessarily have to occur since it is a conditional statement (i.e. the element is soluble as described above). Thus, as Claim 1 in the instant application is interpreted as having contingent limitations in the above identified steps (see Claim Interpretation Section), the cited prior art is considered as reading on the claim as a whole because it meets at least one of the contingent limitations (see MPEP § 2111.04).

Regarding Claim 2, modified Azab teaches all the limitations as applied to Claim 1 and further teaches wherein said radioelement is an actinide (see Claim 1 modification: method of Azab to analyze radioelement of plutonium as in Cusnir). 

Regarding Claim 4, modified Azab teaches all the limitations as applied to Claim 1 and further teaches wherein said compound having colloidal properties is a polysaccharide selected in particular from the group consisting of agarose, sucrose, sepharose, chitosan, xanthan, carrageenan, dextran, agar, alginate or mixtures thereof (see Azab: “Chitosan (Ct) low molecular weight”, [0043]). 

Regarding Claim 5, modified Azab teaches all the limitations as applied to Claim 1 and further teaches wherein the ratio between compound(s) having colloidal properties (weight expressed in g)/ solution (volume expressed in ml) is between 1 and 5 %, (see Azab: “chitosan (1 g) was dissolved in 100 ml of 0.1M acetic acid”, [0044]). 

Regarding Claim 6, modified Azab teaches all the limitations as applied to Claim 1 and further teaches wherein the gel solution is an aqueous solution (see Azab: “chitosan (1 g) was dissolved in 100 ml of 0.1M acetic acid. First, the chitosan solution was heated to 100.degree. C. and then, while the solution was being stirred, different glutaraldehyde solution concentrations (0.1-5% w/v in water) were added. A hydrogel was immediately formed, and stirring was stopped thereafter”, [0044]).

Regarding Claim 8, modified Azab teaches all the limitations as applied to Claim 1 and further teaches wherein at step (a), the radioelement is added in the form of a suspension or of a solution to the gel solution containing at least one compound having colloidal properties (see Claim 1 modification: method of Azab to analyze radioelement of plutonium as in Cusnir, where Azab adds the molecule by being included directly into the chitosan hydrogel; [0043]-[0044]). 

Regarding Claim 9, modified Azab teaches all the limitations as applied to Claim 1 and further teaches characterized in that the solution of said step (b) is an aqueous solution comprising one or more organic or inorganic salts selected from the group consisting of sodium chloride (NaCl), potassium chloride (KCl), sodium bicarbonate (NaHCO3), sodium phosphate (Na3PO4), sodium hydrogen phosphate (Na2HPO4), sodium dihydrogen phosphate (NaH2PO4), potassium hydrogen phosphate (K2HIPO4), potassium dihydrogen phosphate (KH2PO4), hydrochloric acid (HCl), magnesium chloride (MgCl2), calcium chloride (CaCl2), sodium sulfate (Na2SO4), sodium hydroxide (NaOH), potassium hydroxide (KOH), sodium acetate (CH3COONa), sodium tartrate (Na2C4H406), sodium lactate (C(OH)(CH3)COONa), sodium pyruvate (CH3C(O)COONa), sodium citrate (Na3C6H5O7) and citric acid (C6HQ7) (see Azab: “hydrogels were included in PBS (pH 7.4) at 4.degree. C. and were kept shaking at dark for 42 days”, [0049]). 

Regarding Claim 18, modified Azab teaches all the limitations as applied to Claim 1, and further teaches wherein the radioelement is an actinide (see modification of Claim 1: plutonium). 

Regarding Claim 19, modified Azab teaches all the limitations as applied to Claim 1 and further teaches wherein the contamination is the result of an industrial activity (this is an intended use recitation that modifies the preamble of Claim 1; this has been addressed in the modification of Claim 1: Cusnir teaches that radioelements, such as plutonium, can be analyzed to determine bioavailability and/or release with gels and solutions that mimic the natural environment in which they are present, such as a site that is contaminated by a radioelement. Thus, it follows that the gel and solutions could be modified to correspond to any contamination site of interest, including a living animal body, and to predict the bioavailability corresponding to any contamination source).
 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azab et al (WO 2015/149070, where US 2017/0209606 is used as the corresponding document, already of record) in view of Cusnir et al (Speciation and Bioavailability Measurements of Environmental Plutonium Using Diffusion in Thin Films, Journal of Visualized Experiments, 105, 2015, already of record) and in further view of Khokhryakov et al (Classification of alpha-active workplace aerosols based on coefficient of transportability as measured by the dialysis method, Journal of Radioanalytical and Nuclear Chemistry, 1998, Vol 234, Nos 1-2, pages 209-212, already of record) and in further view of Braun et al (Preliminary investigation of PAGAT polymer gel radionuclide dosimetry of Tc99m, Journal of Physics: Conference Series, 2009, 164, 5 pages, see attached document) and of Brady-Kalnay et al (US 2004/0208862, already of record).

Regarding Claim 7, modified Azab teaches all the limitations as applied to Claim 1. 
Modified Azab does not explicity teach “wherein the gel comprises one or more compounds selected from the group consisting of pepsin, lecithin, glycine, glucose, lysozyme, albumin, sodium taurocholate, maleic acid, transferrin, ferritin, fibrin, hyaluronic acid, glucosamine, fibronectin, laminin, mucin, keratins, collagens, chondroitin, osteopontin, hydroxyapatite and glutamic acid”.
However, Brady-Kalnay teaches art analogous to the field of gels that simulate (i.e. mimic) an environment for use in the testing of compounds, specifically a layered system using agarose gels as a tool to screen for agents which can promote neuronal regeneration (see Brady-Kalnay: [0288]-[0296]). Brady-Kalnay further teaches that agarose gels can be made to contain chondroitin sulfate-B (see Brady-Kalnay: [0292]), as it has been shown that these types of compounds are found in the neuronal environment being mimicked (see Brady-Kalnay: [0003]). Thus, Brady-Kalnay suggests that gels can be made to more closely simulate the environment being mimicked by incorporating compounds found in the natural environment, such as by adding chondroitin sulfate-B to simulate a neuronal environment. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the gel of modified Azab to include chondroitin sulfate-B as suggested by Brady-Kalnay, because Brady-Kalnay teaches that the addition of chondroiting sulfate-B into a gel allows the gel to more closely simulate the environment being mimicked (see Brady-Kalnay: [0003]; [0288]-[0296]). 


Claim(s) 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azab et al (WO 2015/149070, where US 2017/0209606 is used as the corresponding document, already of record) in view of Cusnir et al (Speciation and Bioavailability Measurements of Environmental Plutonium Using Diffusion in Thin Films, Journal of Visualized Experiments, 105, 2015, already of record) and in further view of Khokhryakov et al (Classification of alpha-active workplace aerosols based on coefficient of transportability as measured by the dialysis method, Journal of Radioanalytical and Nuclear Chemistry, 1998, Vol 234, Nos 1-2, pages 209-212, already of record) and in further view of Braun et al (Preliminary investigation of PAGAT polymer gel radionuclide dosimetry of Tc99m, Journal of Physics: Conference Series, 2009, 164, 5 pages, see attached document) and of Nilsen-Nygaard et al (Chitosan: Gels and Interfacial Properties, Polymers, 2015, 7, pp. 552-579, already of record).

Regarding Claim 10, modified Azab teaches all the limitations as applied to Claim 1. Modified Azab teaches the gel solution being glutaraldehyde (see Azab: “chitosan (1 g) was dissolved in 100 ml of 0.1M acetic acid. First, the chitosan solution was heated to 100.degree. C. and then, while the solution was being stirred, different glutaraldehyde solution concentrations (0.1-5% w/v in water) were added. A hydrogel was immediately formed, and stirring was stopped thereafter”, [0044]). Modified Azab also teaches the release solution comprising salts (see Azab: “hydrogels were included in PBS (pH 7.4) at 4.degree. C. and were kept shaking at dark for 42 days”, [0049]).
Modified Azab does not teach wherein said gel solution and said release solution (i.e. the solution from step(b)) each comprise one or more salts. 
However, Nilsen-Nygaard teaches art analogous to the field of chitosan gels, particularly the gelling properties of chitosan including how to make chitosan gels (see Nilsen-Nygaard: Abstract). Nilsen-Nygaard teaches that chitosan gels can be formed by crosslinking (see Nilsen-Nygaard: Page 556, final paragraph) and also teaches that these chitosan gels can be formed by physical gelation processes by the addition of ionic molecules such as phosphates and citrates (i.e. salts) (see Nilsen-Nygaard: Page 555, second paragraph). Thus, Nilsen-Nygaard teaches that chitosan gels can be made by using solutions (i.e. gel/gelling solutions) containing salts, where the modification to make a chitosan gel with a gel solution with a salt would result in both the gel solution and the release solution containing one or more salts. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the chitosan gel of modified Azab to be formed from a physical gelation method by addition of a gelling solution containing phosphates (i.e. salts) as taught by Nilsen-Nygaard, because Nilsen-Nygaard teaches that physical gelation methods and crosslinking gelation methods are alternative ways to form a chitosan gel (see Nilsen-Nygaard: Abstract; Page 554-555). Further, the combination to make a chitosan hydrogel with a gelling solution containing a phosphate salt would result in both the gel solution and the release solution containing one or more salts.

Regarding Claim 17, modified Azab teaches all the limitations as applied to Claim 6. Modified Azab teaches the gel solution being glutaraldehyde (see Azab: “chitosan (1 g) was dissolved in 100 ml of 0.1M acetic acid. First, the chitosan solution was heated to 100.degree. C. and then, while the solution was being stirred, different glutaraldehyde solution concentrations (0.1-5% w/v in water) were added. A hydrogel was immediately formed, and stirring was stopped thereafter”, [0044]). Modified Azab also teaches the release solution comprising salts (see Azab: “hydrogels were included in PBS (pH 7.4) at 4.degree. C. and were kept shaking at dark for 42 days”, [0049]).
Modified Azab does not teach wherein said aqueous solution is a physiological solution completed with one or more inorganic salts selected from the group consisting of sodium chloride (NaCl), potassium chloride (KCl), sodium bicarbonate (NaHCO3), sodium phosphate (Na3PO4), sodium hydrogen phosphate (Na2HPO4), sodium dihydrogen phosphate (NaH2PO4), potassium hydrogen phosphate (K2HPO4), potassium dihydrogen phosphate (KH2PO4), hydrochloric acid (HCl), magnesium chloride (MgCl2), calcium chloride (CaCl2), sodium sulfate (Na2SO4), sodium hydroxide (NaOH), potassium hydroxide (KOH), sodium acetate (CH3COONa), sodium tartrate (Na2C4H406), sodium lactate (C(OH)(CH3)COONa), sodium pyruvate (CH3C(O)COONa), sodium citrate (Na3C6H5O7) and citric acid (C6H807). 
However, Nilsen-Nygaard teaches art analogous to the field of chitosan gels, particularly the gelling properties of chitosan including how to make chitosan gels (see Nilsen-Nygaard: Abstract). Nilsen-Nygaard teaches that chitosan gels can be formed by crosslinking (see Nilsen-Nygaard: Page 556, final paragraph) and also teaches that these chitosan gels can be formed by physical gelation processes by the addition of ionic molecules such as phosphates and citrates (i.e. salts) (see Nilsen-Nygaard: Page 555, second paragraph). Thus, Nilsen-Nygaard teaches that chitosan gels can be made by using solutions (i.e. gel/gelling solutions) containing salts, where the modification to make a chitosan gel with a gel solution with a salt would result in both the gel solution and the release solution containing one or more salts. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the chitosan gel of modified Azab to be formed from a physical gelation method by addition of a gelling solution containing phosphates (i.e. salts) as taught by Nilsen-Nygaard, because Nilsen-Nygaard teaches that physical gelation methods and crosslinking gelation methods are alternative ways to form a chitosan gel (see Nilsen-Nygaard: Abstract; Page 554-555). 


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azab et al (WO 2015/149070, where US 2017/0209606 is used as the corresponding document, already of record) in view of Cusnir et al (Speciation and Bioavailability Measurements of Environmental Plutonium Using Diffusion in Thin Films, Journal of Visualized Experiments, 105, 2015, already of record) and in further view of Khokhryakov et al (Classification of alpha-active workplace aerosols based on coefficient of transportability as measured by the dialysis method, Journal of Radioanalytical and Nuclear Chemistry, 1998, Vol 234, Nos 1-2, pages 209-212, already of record) and in further view of Braun et al (Preliminary investigation of PAGAT polymer gel radionuclide dosimetry of Tc99m, Journal of Physics: Conference Series, 2009, 164, 5 pages, see attached document) and in further view of Marques et al (Simulated Biological Fluids with Possible Application in Dissolution Testing, Dissolution Technologies, vol 18, pages 15-28, as cited on the IDS dated Jun 20, 2018, already of record).

Regarding Claim 11, modified Azab teaches all the limitations as applied to Claim 1. 
Modified Azab does not teach “the solution of said step (b) further comprises one or more compounds selected from the group consisting of pepsin, lecithin, glycine, glucose, lysozyme, albumin, sodium taurocholate, maleic acid, transferrin, ferritin and fibrin.”
However, Marques teaches art analogous to the field of simulated testing, specifically formulations for simulated fluids (see Marques: Abstract). Marques further teaches that simulated gastric fluids can contain pepsin and lecithin to more closely simulate the physiological conditions of the fastened state (see Marques: Page 17, right column, final paragraph). Marques also discloses simulated fluids in which addition of glycine, glucose, lysozyme, albumin, sodium taurocholate, maleic acid aids in creating a simulated fluid that more closely resembles the naturally occurring fluid. Thus, Marques suggests that solutions can be made to more closely simulate the environment being mimicked by incorporating compounds found in the natural environment, such as by adding chondroitin sulfate-B to simulate a neuronal environment.
It would have been obvious to one skilled in the art before the filing date of the invention to modify the release solution of modified Azab (i.e. the solution corresponding to the claimed solution of step (b)) to include pepsin and lecithin as suggested by Marques, Marques teaches that the addition of pepsin and lecithin into the release solution allows the release solution to more closely simulate the physiological conditions of the fastened state (see Marques: Page 17, right column, final paragraph)


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azab et al (WO 2015/149070, where US 2017/0209606 is used as the corresponding document, already of record) in view of Cusnir et al (Speciation and Bioavailability Measurements of Environmental Plutonium Using Diffusion in Thin Films, Journal of Visualized Experiments, 105, 2015, already of record) and in further view of Khokhryakov et al (Classification of alpha-active workplace aerosols based on coefficient of transportability as measured by the dialysis method, Journal of Radioanalytical and Nuclear Chemistry, 1998, Vol 234, Nos 1-2, pages 209-212, already of record) and in further view of Braun et al (Preliminary investigation of PAGAT polymer gel radionuclide dosimetry of Tc99m, Journal of Physics: Conference Series, 2009, 164, 5 pages, see attached document) and in further view of LabCompare (CO2 Incubator/Cell Culture Incubator, LabCompare.com, WayBack Machine, 2015, already of record).

Regarding Claim 12, modified Azab teaches all the limitations as applied to Claim 1. Modified Azab teaches step (b) having agitation (see Azab: “hydrogels were included in PBS (pH 7.4) at 4.degree. C. and were kept shaking at dark for 42 days”, [0049]). 
Modified Azab does not teach step(b) occurring in an incubator having a temperature of approximately 37°C and the controlled composition of the atmosphere being humid air comprising 5 % CO2.
However, LabCompare teaches the typical settings of a CO2 incubator as used in the field (see LabCompare: Page 1 of 4, first paragraph). LabCompare further teaches that a typical incubator temperature setting is between 4-50°C with a CO2 concentration between 0.3-19.9% in order to aid in simulating an atmosphere for growth of tissue culture, where these conditions simulate favorable conditions found in natural environments (see LabCompare: Page 1 of 4, first paragraph). Thus, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to utilize points within the typical settings detailed by LabCompare, such as 37°C and a 5% CO2 concentration, to simulate a desired favorable condition. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the release testing of modified Azab (which corresponds to the claimed step (b)) to be performed in an incubator at 37°C and a 5% CO2 concentration as suggested by LabCompare, because LabCompare teaches that incubators can take values between 4-50°C with a CO2 concentration between 0.3-19.9% in order to aid in simulating an atmosphere for growth of tissue culture, where these conditions simulate favorable conditions found in natural environments (see LabCompare: Page 1 of 4, first paragraph).


Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azab et al (WO 2015/149070, where US 2017/0209606 is used as the corresponding document, already of record) in view of Cusnir et al (Speciation and Bioavailability Measurements of Environmental Plutonium Using Diffusion in Thin Films, Journal of Visualized Experiments, 105, 2015, already of record), Khokhryakov et al (Classification of alpha-active workplace aerosols based on coefficient of transportability as measured by the dialysis method, Journal of Radioanalytical and Nuclear Chemistry, 1998, Vol 234, Nos 1-2, pages 209-212, already of record) and in further view of Guilmette et al (Competitive Binding of Pu and Am with Bone Mineral and Novel Chelating Agents, Radiation Protection Dosimetry, 2003, Vol. 105, No. 1-4, pp. 527-534, already of record). 
	
	Regarding Claim 14, modified Azab teaches all the limitations as applied to Claim 1. 
	Modified Azab does not teach the method being used to identify a molecule having chelating properties towards a radioelement, where the solutions have a potential chelating molecule, and the bioavailability is measured in the presence of the molecule and in absence of the molecule, to determine if there is any change in the bioavailability of the radioelement. 
	However, Guilmette teaches the analogous art of removal of Pu and Am using chelating agents and the testing procedures to determine the chelating ability of a potential molecule (see Guilmette: Abstract). Guilmette further teaches that an in vitro test requires loading a bone mineral surrogate with Pu or Am (i.e. loading a simulated environment with an actinide) prior to adding a potential chelating agent and obtaining samples at predetermined time points for a comparison with a comparable test (i.e. same conditions, including but not limited to measuring time points, amounts of radioelement added, and measuring methodology) in which no potential chelating agent has been added, where a change in values indicates a chelating effect (see Guilmette: “a chelating agent was added to pairs of samples at concentrations of 1, 10 or, 100 µM and incubated at room temperature in the continuously stirred containers for 1, 2, 4, 8, 24 or 48 h. Unbound Pu and Am, taken to indicate complexed actinide removed from bone, was measured …As a point of reference, Guilmette et al (2) had determined that 0.02–0.04% of Pu and about 0.05% of Am is present in the ultrafiltrate and can be considered to be unbound at 24 h incubation, in the absence of chelating agents. These appear to be equilibrium concentrations of actinide in suspensions of HAP, and can be compared with the values in Tables 1 and 2 to indicate a no-effect level”, Page 529, right column, final paragraph to Page 530, left column, second paragraph). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the method of modified Azab to include a comparison for a potential chelating agent, where the effect on the bioavailability of the radioelement is compared relative to the presence or absence of the potential chelating agent as taught by Guilmette, because Guilmette teaches that a comparison allows the determination of the chelating ability of a potential chelating molecule (see Guilmette: Abstract; Page 529, right column, final paragraph to Page 530, left column, second paragraph).

	Regarding Claim 15, modified Azab teaches all the limitations as applied to Claim 14 and further teaches characterized in that at said steps (i) and (ii), the same conditions are used in terms of composition of the gel mimicking a contamination site, type and amount of radioelement initially contained in this gel, composition of the solution mimicking the biological fluid, technique for measuring the radioelement contained in the solution, and time t at which this measurement is performed, the only difference being the presence or absence of the molecule to be tested in the solution mimicking the biological fluid (see modification of Claim 15: method of modified Azab with comparison methodology of Guilmette, where the only difference between the tests is the presence of a potential chelating molecule). 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azab et al (WO 2015/149070, where US 2017/0209606 is used as the corresponding document, already of record) in view of Cusnir et al (Speciation and Bioavailability Measurements of Environmental Plutonium Using Diffusion in Thin Films, Journal of Visualized Experiments, 105, 2015, already of record), Khokhryakov et al (Classification of alpha-active workplace aerosols based on coefficient of transportability as measured by the dialysis method, Journal of Radioanalytical and Nuclear Chemistry, 1998, Vol 234, Nos 1-2, pages 209-212, already of record) and in further view of Gong et al (US 2013/0045182, already of record).

	Regarding Claim 16, modified Azab teaches all the limitations as applied to Claim 5. Modified Azab teaches the chitosan hydrogel concentration being between 1% (see modification of Claim 1). 
	Modified Azab does not teach the concentration of the hydrogel solution being between 2 and 4 %. 
	However, Gong teaches the analogous art of polysaccharide based hydrogel compositions and methods of making hydrogels (see Gong: Abstract). Gong teaches that hydrogels can be made of various concentrations, including the range from 1-5% (see Gong: “The chitosan may be present in the set hydrogel in a mass percentage range of 0.01% to 0.1%; a range of 0.1% to 0.5%; a range of 0.5% to 1.0%; a range of 1.0% to 5%...”, [0046]). Thus, Gong teaches that chitosan hydrogels can be made of varying amounts, including the claimed range of between 2 and 4 %. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the concentration of the chitosan used in the hydrogel solution of modified Azab to be in a range between 2 and 4%, as taught by Gong, because Gong discloses that chitosan hydrogels can be made anywhere in a concentration range of 1-5%, including 2-4%. 



Response to Arguments
Applicant's Arguments, filed on Feb 5, 2021, towards the previous prior art rejections on Page(s) 6-9 have been fully considered but are not persuasive. However, as the examiner is relying on some of the same references as in the previous Office Action, the arguments will be addressed in the interest of compact prosecution.
Applicant argues, on Page(s) 7 of their Remarks, that the references do not render the claims obvious as they do not teach “predicting the bioavailability of a radioelement in a living animal body” (i.e. they do not explicitly describe the usage). 
The examiner respectfully disagrees. 
Regarding the limitation “a method for predicting the bioavailability of a radioelement in a living animal body”, the examiner notes that this is an intended result of the method performed and does not further limit how the method is performed (see MPEP § 2111.04). As such, it has been given the appropriate weight and has been deemed to not add any additional limitations distinct from those already recited in the claim body. As it stands, the rejection addresses the limitation that the gel should mimic the site of contamination in a living body, that the solution should mimic a biological fluid and the limitation that it allows prediction of the bioavailability. Thus, the rejection meets the entirety of the claim language. Furthermore, the examiner has set forth reasons as to why using a method of predicting bioavailability may be used to model a living animal body following contamination with a radioelement. In this regard, the examiner relied on Cusnir, the reference teaching that bioavailability measurements can be taken using diffusive thin film gradients, a technique in which a gel submerged in a solution is used to model diffusion through a gel (i.e. diffusion into the gel and release from said gel) of a contaminant, such as plutonium, where the gel and the solution are chosen to model (i.e. mimic) the natural environmental challenges and/or interactions (see Cusnir: Page 1 of 11, final paragraph, to Page 2 of 11, fourth paragraph; “used a diffusion cell to investigate the mobility of Pu(IV) and Pu(V) species and their interactions with NOM in laboratory conditions”, Page 2 of 11, fourth paragraph). Thus, Cusnir teaches that radioelements, such as plutonium, can be analyzed to determine bioavailability and/or release with gels and solutions that mimic the natural environment in which they are present, such as a site that is contaminated by a radioelement. Thus, it follows that the gel and solutions could be modified to correspond to any contamination site of interest, including the naturally occurring factors associated with a living animal body. The examiner notes that explicitly claiming the requirements for the gel to mimic the contamination site, such as by describing the composition of the gel that mimics a particular living animal body contamination site, would overcome the rejection of record. Any amendments made to the claims should do so without incorporating new matter. 

Applicant argues, on Page(s) 8 of their Remarks, that each of the references lacks a specific aspect of the claim, such as Azab lacking the radioelement, Cusnir lacking the teaching of the radioisotope at the beginning of the method, and Khokhraykov not describing using a gel composition (Page 8). These arguments address the references individually rather than the combination made for the rejection and the rationale for combining.  
The examiner respectfully disagrees. 
Applicant argues towards each of the references individually without taking into account the combination of references. Therefore, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner notes that the references are taken for all they may teach or suggest one of skill in the art, with the Azab reference forming the basis of the combination, the dissolution testing of gels containing radioactive particles, the Cusnir reference being utilized for its teaching of modeling plutonium contaminated sites and the Khokhryakov reference describing how to perform calculations. 

Applicant argues, on Page(s) 8 of their Remarks, that the Cusnir reference fails to teach different aspects of the invention (e.g. the pH of the testing solutions) (Page 8) and further argues that Khokhraykov does not describe using a gel composition with their calculations (Page 8). 
The examiner respectfully disagrees. 
Regarding the teachings of Cusnir, the examiner notes that the instant claim does not require the method to be performed at a specific pH. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, the argument regarding pH is not commensurate in scope with the claimed subject matter. Further, the examiner notes that the broadest reasonable interpretation of a “solution mimicking a biological fluid” includes solutions with a broad spectrum of pH ranges, including solutions that mimic saliva (pH ~ 6.5), stomach acid (pH ~ 1) and blood (pH ~ 7.4). The examiner notes that Applicant may further define the “solution mimicking a biological fluid” in order to describe their invention more specifically in an attempt to define over the art.
Regarding the teachings of Khokhryakov, the examiner first notes that Applicant has broadly stated that the “there is no reasonable expectation that the calculations of Khokhryrakov could be used with the hydrogels of Azab” but has provided no rationale for this. In contrast, the examiner has set forth that Khokhryakov further teaches that dissolution rates can be expressed as a percentage of the plutonium dissolved from the total initial content of plutonium per unit of time (i.e. that the bioavailability at any time can be expressed as the amount dissolved divided by the total amount of contaminant) (see Khokhryakov: Page 209, right column, final paragraph, final sentence). This would have resulted in the expected advantage of being able to describe the dissolution and/or bioavailability of the contaminant as a function of time, where measures per unit of time are known to be commonplace in the art, ultimately allowing the prediction of the bioavailability at any desired time point. Thus, it would have been obvious to one skilled in the art before the filing date of the invention to modify the calculations of the method of modified Azab to represent the amount dissolved as a percentage of the dissolved contaminant per unit of time as described by Khokhryakow (see Khokhryakov: Page 209, right column, final paragraph, final sentence), because this would have resulted in the expected advantage of being able to describe the dissolution and/or bioavailability of the contaminant as a function of time, where measures per unit of time are known to be commonplace in the art, ultimately allowing the prediction of the bioavailability of the measured contaminant at any desired time point.

Applicant argues, on Page(s) 8 of their Remarks, that the references fail to teach the measurement of bioavailability.
The examiner respectfully disagrees. 
Regarding the measurement of bioavailability, it is noted that the method of Azab describes a measurement of modeling the release of a particle from a hydrogel into the surrounding biological environment in which the hydrogel is found, the release of which is measured to determine the percentage of particle found outside of the hydrogel (i.e. bioavailable particle in the system). Thus, Azab teaches a measurement of bioavailability. Further, it is noted that Cusnir also teaches a method of measuring bioavailability as it measures the amount of plutonium released from a gel as the plutonium passes from a containing solution through the gel to a receiving solution. 

Applicant argues, on Page(s) 7-8 of their Remarks, that the references do not describe that the radioelement employed is a product of contamination.
The examiner respectfully disagrees. 
The examiner notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, the argument regarding the radioelement employed being a product of contamination and the gel having the radioisotope at the start of the experiment are not commensurate in scope with the claimed subject matter. In the instant claims, there is no requirement that the radioelement employed for the prediction of the bioavailability be one obtained as a result of contamination. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               /LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797